UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1941



CHARLES RAY WATERS, SR.,

                                              Plaintiff - Appellant,

          versus


CHARLES ROSSOTTI,   Commissioner   of   Internal
Revenue Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-1241-1)


Submitted:   December 20, 2001           Decided:   December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Ray Waters, Sr., Appellant Pro Se. Bruce Raleigh Ellisen,
Jeffrey Ronald Meyer, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Ray Waters, Sr., appeals from the district court’s

order dismissing his civil action against the Commissioner of

Internal Revenue.    Our review of the record and the district

court’s opinion adopting the recommendation of the magistrate judge

discloses no reversible error. Accordingly, we deny Waters’ motion

to proceed in forma pauperis and his “Ex Parte Motion” and dismiss

the appeal on the reasoning of the district court.       Waters v.

Rossotti, No. CA-00-1241-1 (M.D.N.C. filed May 23, 2001 & entered

May 24, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2